Citation Nr: 0623107	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.  

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) dated in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional RO action is required in these matters in order to 
fulfill the VA's duty to assist.  Assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2005).  

Service connection for PTSD was granted in the July 2003 
rating decision on appeal.  The veteran disagreed with the 
initial 30 percent disability rating assigned by the RO.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In June 
2003, the veteran was afforded a VA examination for PTSD.  In 
January 2004, the RO increased the initial rating to 70 
percent.  A total disability rating based on individual 
unemployability due to service-connected disability was 
granted in June 2004.  

The veteran claims that his PTSD is more than 70 percent 
disabling.  He has described increased symptomatology causing 
increased social and industrial inadaptability since the last 
examination.  Treatment records show that the veteran has 
been treated for PTSD through mid-2005, but do not address 
all relevant rating criteria.  

The Board finds that an additional examination is warranted 
to determine the current level of disability due to PTSD.  
The veteran's representative has urged that the medical 
evidence does not adequately address the current severity of 
the disability at hand to allow for rating based on 
controlling criteria.  The Board notes that the June 2003 VA 
examination is by no means inadequate.  However, considering 
the medical evidence and the assertion that the disability 
has at least increased in severity since the last examination 
over three years ago, the Board finds that additional 
development is necessary prior to Board review.  

As to the claim for service connection for coronary artery 
disease, in argument before the Board in July 2006, the 
veteran's representative states that the veteran seeks 
examination to determine whether his coronary artery disease 
is proximately due to or otherwise aggravated by PTSD.  He 
urges examination by a specialist as this case presents a 
complicated disability picture.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991).  An examination is warranted and an 
opinion should be rendered in order to determine whether 
there is any current coronary artery disease that is related 
to any incident of service, including whether it was 
aggravated by service or whether it is proximately due to 
service-connected PTSD.  In this regard, secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310(a) (2005).  In 
addition, secondary service connection may be established 
when there is aggravation of a veteran's nonservice-connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms 
the veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must also discuss the 
effect, if any, of the veteran's PTSD on 
his social and industrial adaptability.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  

2.  The veteran should be afforded an 
appropriate examination to identify the 
current coronary artery disease and to 
determine whether there is a 50 percent 
or better probability that any such 
disorder is related to service, either 
directly or proximately, and whether 
coronary artery disease has been 
aggravated by service-connected PTSD.  
The claims folder should be forward to 
the examiner for review prior to the 
examination.  

3.  Adjudicate the appellant's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



